WARD, Circuit Judge.
We will add a single observation to the opinion of Judge Racombe in the Circuit Court (168 Fed. 452), and that is as to the effect to be -given to section 215 of the tariff act of 1909 (Act Aug. 5, 1909, c. 6, § 1, Schedule D, 36 Stat. 34 [U. S. Comp. St. Supp. 1909, p. 686]), which was subsequently exiacted. This is the section corresponding to the one under consideration, namely, 208 of the act of 1897, and is so worded as to justify the construction which the government contends for. The act of 1909 repealed that part of the act of 1897 containing section 208. A statxxtox-y px-ovision, the meaning of which is not clear, should, of course, be construed with reference, not only to the whole statute, hut to contemporaneous and even *777subsequently enacted .statutes in pari materia. Where, as in this case, the. statute repeals or replaces an earlier law, any change of language is more consistent with a change of intent than with the purpose of defining or declaring the meaning of the language of the earlier repealed statute. There is no proof of any intent upon the part of Congress, such as was made in the case of Mosle v. Bidwell, 130 Fed. 334, 65 C. C. A. 533, where both statutes continued in existence.
Judgment affirmed.